Exhibit 10.49

MANAGEMENT AWARD AGREEMENT

(2013 Long-Term Management Incentive Program)

THIS MANAGEMENT AWARD AGREEMENT (“Agreement”) is made as of January     , 2013
by and between Travelport Limited, a Bermuda company (“Travelport”) and <NAME OF
EXECUTIVE> (“Executive”).

RECITALS

In connection with Executive’s employment by Travelport or one of its Affiliates
(collectively, the “Company”), Travelport intends concurrently herewith to grant
to the Executive the Award (as defined below) set forth on the signature page
hereto.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:

SECTION 1

DEFINITIONS

1.1. Definitions. The terms below shall have the following respective meanings:

“Affiliate” means, when used with respect to a specified Person, any Person
which directly or indirectly Controls, is Controlled by or is under common
control with such specified Person.

“Agreement” has the meaning specified in the Introduction.

“Board” means the board of directors of Travelport (or, if applicable, any
committee of the Board).

 

1



--------------------------------------------------------------------------------

“Cause” shall have the meaning assigned such term in any employment agreement
entered into between any Company and Executive, provided that if no such
employment agreement exists or such term is not defined, then “Cause” shall mean
(A) Executive’s failure substantially to perform Executive’s duties to the
Company (other than as a result of total or partial incapacity due to
Disability) for a period of ten (10) days following receipt of written notice
from any Company by Executive of such failure; provided that it is understood
that this clause (A) shall not apply if a Company terminates Executive’s
employment because of dissatisfaction with actions taken by Executive in the
good faith performance of Executive’s duties to the Company, (B) theft or
embezzlement of property of the Company or dishonesty in the performance of
Executive’s duties to the Company, (C) an act or acts on Executive’s part
constituting (x) a felony under the laws of the United States or any state
thereof or (y) a crime involving moral turpitude, (D) Executive’s willful
malfeasance or willful misconduct in connection with Executive’s duties or any
act or omission which is materially injurious to the financial condition or
business reputation of the Company or its Affiliates, or (E) Executive’s breach
of the provisions of any agreed-upon non-compete, non-solicitation or
confidentiality provisions agreed to with the Company, including pursuant to
this Agreement and pursuant to any employment agreement.1

“Change in Control” shall mean any transaction or series of related transactions
(whether by merger, amalgamation, consolidation or sale or transfer of the
equity interests or assets (including stock of its Affiliates), or otherwise) as
a result of which (i) any Person, other than any Permitted Holders, is or
becomes the beneficial owner, directly or indirectly, of securities of
Travelport (not including in the securities beneficially owned by such Person
any securities acquired directly from the Company) representing 50% or more of
the combined voting power of Travelport’s then outstanding securities or
(ii) all or substantially all of the assets of Travelport, taken as a whole, are
sold by lease, license, sale or otherwise.

“Company” has the meaning specified in the Recitals.

“Constructive Termination” shall have the meaning assigned such term in any
employment agreement entered into between any Company and Executive, provided
that if no such employment agreement exists or such term is not defined, then
“Constructive Termination” means (A) any material reduction in Executive’s base
salary or annual bonus opportunity (excluding any change in value of equity
incentives or a reduction affecting substantially all similarly situated
executives), (B) failure of any Company to pay compensation or benefits when
due, in each case which is not cured within thirty (30) days following the
Company’s receipt of written notice from Executive describing the event
constituting a Constructive Termination, (C) a material and sustained diminution
to Executive’s duties and responsibilities as of the date of this Agreement
(other than any such diminution primarily attributable to the fact that the
Company becomes a subsidiary or affiliate of another company or entity) or
(D) the primary business office for Executive being relocated by more than 50
(fifty) miles; provided that any of the events described in clauses (A)-(D) of
this definition of “Constructive Termination” shall constitute a Constructive
Termination only if the Company fails to cure such event within thirty (30) days
after receipt from Executive of written notice of the event which constitutes
Constructive Termination; provided further, that a “Constructive Termination”
shall cease to exist for an event on the sixtieth (60th) day following the later
of its occurrence thereof or Executive’s knowledge thereof, unless Executive has
given the Company written notice thereof prior to such date.

“Control” including the correlative terms “Controlling”, “Controlled by” and
“Under Common Control with” means possession, directly or indirectly (through
one or more intermediaries), of the power to direct or cause the direction of
management or policies (whether through ownership of securities or any
partnership or other ownership interest, by contract or otherwise) of a Person.

 

1 

For Wilson, replace with: “Cause” shall have the meaning assigned such term in
any employment agreement entered into between any Company and Executive,
provided that if no such employment agreement exists or such term is not
defined, then “Cause” shall mean (A) Executive’s failure substantially to
perform Executive’s duties to the Company (other than as a result of total or
partial incapacity due to Disability) for a period of ten (10) days following
receipt of written notice from any Company by Executive of such failure;
provided that it is understood that this clause (A) shall not apply if a Company
terminates Executive’s employment because of dissatisfaction with actions taken
by Executive in the good faith performance of Executive’s duties to the Company,
(B) theft or embezzlement of property of the Company or dishonesty in the
performance of Executive’s duties to the Company, other than de minimis conduct
that would not typically result in sanction by an employer of an executive in
similar circumstances, (C) conviction which is not subject to routine appeals of
right or a plea of “no contest” for (x) a felony under the laws of the United
States or any state thereof or (y) a crime involving moral turpitude for which
the potential penalty includes imprisonment of at least one year,
(D) Executive’s willful malfeasance or willful misconduct in connection with
Executive’s duties or any act or omission which is materially injurious to the
financial condition or business reputation of the Company or its affiliates, or
(E) Executive’s breach of the provisions of any agreed-upon non-compete,
non-solicitation or confidentiality provisions agreed to with the Company,
including pursuant to this Agreement and pursuant to any employment agreement
(excluding a breach of a confidentiality obligation by a statement made by
Executive in good faith in Executive’s employment capacity).

 

2



--------------------------------------------------------------------------------

“Disability” shall have the meaning assigned such term in any employment
agreement entered into between any Company and Executive, provided that if no
such employment agreement exists or such term is not defined, then “Disability”
shall mean Executive shall have become physically or mentally incapacitated and
is therefore unable for a period of nine (9) consecutive months or for an
aggregate of twelve (12) months in any eighteen (18) consecutive month period to
perform Executive’s duties under Executive’s employment. Any question as to the
existence of the Disability of Executive as to which Executive and Travelport
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to Executive and Travelport. If Executive and Travelport
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to
Travelport and Executive shall be final and conclusive for all purposes of this
Agreement and any other agreement between any Company and Executive that
incorporates the definition of “Disability”.

“Effective Date” means the date hereof.

“Executive” has the meaning specified in the Introduction.

“Permitted Holders” means at any time each of (i) The Blackstone Group and its
Affiliates, but not including, however, any of its portfolio companies and
(ii) any Person that acquires voting securities of Travelport or any of its
Affiliates as a result of the exchange or conversion of any outstanding
indebtedness of Travelport or any of its Affiliates for or into such voting
securities.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

SECTION 2

GRANT TO EXECUTIVE

Subject to the terms and conditions hereof, Travelport hereby grants Executive
an award with a grant date value (as of the date of this Agreement) of
USD                     (the “Grant Date Value”), as is set forth on the
signature page to this Agreement, and Executive accepts such award from
Travelport.

SECTION 3

VESTING, TRANSFER PROHIBITED, DELIVERY AND TERMINATION

3.1. Vesting Schedule.

(a) Subject to Executive’s continuous active employment (which shall not include
employment after the Executive has given notice of termination of employment)
with the Company through the applicable Settlement Date (as defined below)
following the applicable Vesting Date listed below, the award granted to
Executive (the “Award”) under this Agreement shall be

 

3



--------------------------------------------------------------------------------

eligible for vesting over a three calendar year period beginning on January 1,
2013, with the following percentages of the Grant Date Value eligible for
vesting on the following dates: 12.5% on June 1, 2013; 12.5% on December 1,
2013; 12.5% on June 1, 2014; 12.5% on December 1, 2014; 25% on June 1, 2015 and
25% on December 1, 2015, respectively (each, a “Vesting Date”), in each case
subject to the Company’s compliance with its obligations under its debt
covenants. The portion of the Grant Date Value eligible for vesting on a
particular Vesting Date shall each be referred to as a “Tranche.”

(b) Notwithstanding the foregoing, in the event that:

(i) After a Change in Control, if Executive’s employment with the Company is
terminated by the Company other than for Cause or by Executive as the result of
a Constructive Termination, in either case within eighteen (18) months of such
Change in Control, subject to Executive’s execution, delivery and non-revocation
of a separation agreement and general release of all claims or similar agreement
as the Company provides in its standard form (or, if applicable, as previously
agreed-upon with Executive), which shall be executed no later than forty-five
(45) days following such termination of Executive’s employment with the Company,
Executive shall be deemed to have vested in the unvested Tranches that would
have vested assuming (1) that Executive’s employment continued for eighteen
(18) months following the termination of Executive’s employment (the
“Accelerated Vesting Date”), and (2) that the Award vests ratably on a monthly
basis beginning on the Vesting Date preceding the termination of Executive’s
employment through the Accelerated Vesting Date over the remainder of the period
that ends on December 1, 2015. Any portion of the Award that remains unvested
after the application of this Section 3.1(b)(i) shall be forfeited; and

(ii) Executive’s employment with the Company is terminated for any reason,
except as set forth, and to the extent provided, in Section 3.1(b)(i), Executive
shall have no right to further vesting of the Award (and the remainder of such
Award s shall be forfeited on such termination of employment).

3.2. Transfer Prohibited. Executive may not sell, assign, transfer, pledge or
otherwise encumber (or make any other disposition of) any Tranche of the Award
before it is vested and paid to Executive. Upon any attempted disposition in
violation of this Section 3.2, the unvested Tranche(s) of the Award shall
immediately become null and void.

3.3. Delivery of Tranches Following Vesting. No later than sixty (60) days
following the Vesting Date (or, if applicable, the Accelerated Vesting Date),
the Tranche(s) of the Grant Date Value shall be delivered to Executive, after
conversion into local currency (if applicable) and subject to all federal, state
and local income or other taxes required by law to be withheld, as well as any
other lawful deductions and withholdings (each such date, the “Settlement
Date”). [Travelport may, however, in its sole and complete discretion, determine
with respect to each Vesting Date (or, if applicable, the Accelerated Vesting
Date) of the Tranche, to deliver the value of such Tranche to Executive in the
form of (i) shares of Orbitz Worldwide Inc. (provided such shares are publicly
traded on a recognized stock exchange); (ii) cash or cash equivalents; and/or
(iii) shares in any Company that are publicly traded on a recognized stock
exchange, subject to the limitations and requirements of applicable securities
laws. In the event that the Company is delivering shares pursuant to this
Section 3.3, the Company shall use the closing trading price of the shares on
the business day immediately prior to the applicable Vesting Date (with any
partial share delivered in cash). In addition, prior to the delivery of shares
pursuant to this Section 3.3, Executive shall execute and return any documents
required by the Company to effectuate the delivery of such shares, and provided
that Executive shall

 

4



--------------------------------------------------------------------------------

have paid to the Company such amount as may be requested by Travelport for
purpose of remitting any income tax or other taxes required by law to be
withheld with respect to the delivery of the shares (provided that this
condition may be satisfied if the Company withholds shares to cover such
required withholding amounts).]

SECTION 4

RESTRICTIVE COVENANTS

4.1. Non-Competition.

(a) From the date hereof while employed by the Company [and for the      month
period following] [until] the date Executive ceases to be employed by the
Company (the “Non-Competition Period”), irrespective of the cause, manner or
time of any termination, Executive shall not use his status [or former status]
with any Company or any of its Affiliates [(and in the case of former status,
for the direct or indirect benefit of any Competitor)] to obtain loans, goods or
services from another organization on terms that would not be available to him
or any Competitor in the absence of his relationship [or prior relationship] to
the Company or any of its Affiliates.

(b) During the Non-Competition Period, Executive shall not make any statements
or perform any acts intended to or which may have the effect of advancing the
interest of any Competitors of the Company or any of its Affiliates or in any
way injuring the interests of the Company or any of its Affiliates and the
Company and its Affiliates shall not make or authorize any person to make any
statement that would in any way injure the personal or business reputation or
interests of Executive; provided however, that, subject to Section 4.2, nothing
herein shall preclude the Company and its Affiliates or Executive from giving
truthful testimony under oath in response to a subpoena or other lawful process
or truthful answers in response to questions from a government investigation;
provided, further, however, that nothing herein shall prohibit the Company and
its Affiliates from disclosing the fact of any termination of Executive’s
employment or the circumstances for such a termination. For purposes of this
Section 4.1, the term “Competitor” means any enterprise or business that is
engaged or has plans to engage in, at any time during the Non-Competition
Period, any activity either (x) in which the Executive was involved as an
employee of the Company or any of its Affiliates to a material extent in the 12
month period preceding the date upon which the Executive ceased to be employed
by the Company or (y) in relation to which the Executive holds Confidential
Information (as defined in Section 4.2(a)) and in either case which competes
with the businesses conducted during or at the termination of Executive’s
employment, or planned or proposed to be conducted at any time during the
Non-Competition Period, by the Company and its Affiliates in a manner that is or
would be material in relation to the businesses of the Company or the prospects
for the businesses of the Company. During the Non-Competition Period, Executive,
without prior express written approval by the Board, shall not (A) engage in, or
directly or indirectly (whether for compensation or otherwise) manage, operate,
or control, or join or participate in the management, operation or control of a
Competitor, whether as an employee, officer, director, partner, consultant,
agent, advisor, or otherwise or (B) develop, expand or promote, or assist in the
development, expansion or promotion of, any division of an enterprise or the
business intended to become a Competitor at any time during the Non-Competition
Period or (C) own or hold a Proprietary Interest in, or directly furnish any
capital to, any Competitor of the Company. Executive acknowledges that

 

5



--------------------------------------------------------------------------------

the Company’s and its Affiliates businesses are conducted nationally,
internationally and worldwide, and agrees that the provisions in the foregoing
sentence shall operate throughout the entire geographic territory for which
Executive performed duties for the Company or acted on behalf of the Company
during Executive’s employment, the United Kingdom, the United States and any
other country in the world in which the Company operated or operates during the
Non-Competition Period (subject to the definition of “Competitor”).

(c) From the date hereof while employed by the Company and for the      month
period following the date Executive ceases to be employed by the Company (the
“Non-Solicitation Period”), irrespective of the cause, manner or time of any
termination, Executive, without express prior written approval from the Board,
shall not solicit (whether directly or indirectly) on his own account or on
behalf of any Competitor any Clients of the Company or any of its Affiliates or
discuss with any employee of the Company or any of its Affiliates information or
operations of any business intended to compete with the Company or any of its
Affiliates. For the purposes of Section 4.1(c) and 4.1(d), “Client” shall mean
any person, firm, company, organization, or enterprise (A) who or which in the
12 month period preceding the date upon which the Executive ceased to be
employed by the Company was provided with products or services by the Company or
any of its Affiliates or (B) to or with whom in the 12 month period preceding
the date upon which the Executive ceased to be employed by the Company, the
Company or any of its Affiliates submitted a tender or a proposal, undertook or
made a pitch or presentation or with whom or which it was otherwise negotiating
for the supply of products or services or (C) in relation to whom the Executive
holds Confidential Information (as defined in Section 4.2(a)).

(d) During the Non-Solicitation Period, Executive, without prior express written
approval from the Board, shall not (whether directly or indirectly) on his own
account or on behalf of any Competitor deal with any Client.

(e) During the Non-Solicitation Period, Executive shall not (whether directly or
indirectly) interfere with the employees or affairs of the Company or any of its
Affiliates or solicit or induce any person who is a Key Person to terminate any
relationship such person may have with the Company or any of its Affiliates, nor
shall Executive during such period directly or indirectly engage, employ or
compensate, or cause or permit any Person with which Executive may be
Affiliated, to engage, employ or compensate, Key Person. For the purposes of
this Section 4.1(e), “Key Person” means any person who at the date upon which
the Executive ceased to be employed by the Company, or at any point in the
preceding 12 month period, (A) was an employee of the Company or any of its
Affiliates classified by the Company as Band 9 or above (or equivalent), or
(B) who reported directly to the Executive, or (C) with whom the Executive had
material dealings.

(f) During the Non-Solicitation Period, Executive, without prior written
approval from the Board, shall not (whether directly or indirectly) on his own
account or on behalf of any Competitor induce, solicit or entice to try to
induce, solicit or entice any Supplier to cease conducting business with the
Company or any of its Affiliates or reduce the amount of business conducted with
the Company or any of its Affiliates or to adversely vary the terms upon which
any business is conducted with the Company or any of its Affiliates. For the
purposes of this Section 4.1(f), “Supplier” shall mean any person, firm,
company, organization or enterprise who or which at any time in the 12 month
period preceding the date upon which the Executive ceased to be employed by the
Company (A) supplied products or services (other than utilities or products or
services provided for routine administrative purposes) to the Company or any of
its Affiliates or (B) was negotiating

 

6



--------------------------------------------------------------------------------

with or had pitched to the Company or any of its Affiliates to supply goods or
services (other than utilities or products or services provided for routine
administrative purposes) to the Company or any of its Affiliates.

(g) For the purposes of this Agreement, “Proprietary Interest” means any legal,
equitable or other ownership, whether through stock holding or otherwise, of an
interest in a business, firm or entity; provided that ownership of less than 5%
of any class of equity interest in a publicly held company shall not be deemed a
Proprietary Interest.

(h) Executive agrees that the restrictions contained in this Section 4.1 are an
essential element of the compensation Executive is granted hereunder and but for
Executive’s agreement to comply with such restrictions, the Company would not
have entered into this Agreement. The Executive further agrees that the
restrictions contained in this Section 4.1 constitute entirely separate,
severable and independent restrictions.

(i) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 4.1 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

4.2. Confidentiality.

(a) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information (including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals)
concerning the past, current or future business, activities and operations of
the Company or its Affiliates and/or any third party that has disclosed or
provided any of same to the Company on a confidential basis (“Confidential
Information”) without the prior written authorization of the Board.

(b) “Confidential Information” shall not include any information that is
(i) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (iii) required
by law to be disclosed; provided that Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate, at the Company’s cost, with any attempts by the Company
to obtain a protective order or similar treatment.

 

7



--------------------------------------------------------------------------------

(c) Except as required by law, Executive will not disclose to anyone, other than
Executive’s immediate family and legal or financial advisors, the existence or
contents of this Agreement (unless this Agreement shall be publicly available as
a result of a regulatory filing made by the Company or its Affiliates); provided
that Executive shall disclose to any prospective future employer the provisions
of Section 4 of this Agreement provided any such employer agrees to maintain the
confidentiality of such terms.

(d) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company or its Affiliates;
(y) immediately destroy, delete, or return to the Company, at the Company’s
option, all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in Executive’s
possession or control (including any of the foregoing stored or located in
Executive’s office, home, laptop or other computer, whether or not Company
property) that contain Confidential Information or otherwise relate to the
business of the Company and its Affiliates, except that Executive may retain
only those portions of any personal notes, notebooks and diaries that do not
contain any Confidential Information; and (z) notify and fully cooperate with
the Company regarding the delivery or destruction of any other Confidential
Information of which Executive is or becomes aware.

4.3. Intellectual Property.

(a) If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

(b) If Executive creates, invents, designs, develops, contributes to or improves
any Works, either alone or with third parties, at any time during Executive’s
employment by the Company and within the scope of such employment and/or with
the use of any the Company resources (“Company Works”), Executive shall promptly
and fully disclose same to the Company and hereby irrevocably assigns, transfers
and conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company to the extent ownership of any such rights does not vest
originally in the Company.

(c) Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.

(d) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating,

 

8



--------------------------------------------------------------------------------

maintaining, protecting, enforcing, perfecting, recording, patenting or
registering any of the Company’s rights in the Prior Works and Company Works. If
the Company is unable for any other reason to secure Executive’s signature on
any document for this purpose, then Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive’s
agent and attorney in fact, to act for and in Executive’s behalf and stead to
execute any documents and to do all other lawfully permitted acts in connection
with the foregoing.

(e) Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Executive hereby
indemnifies, holds harmless and agrees to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. Executive shall comply with all relevant policies and
guidelines of the Company, including the Travelport Code of Business Conduct &
Ethics and other Company policies regarding the protection of confidential
information (including without limitation information security and customer
data), intellectual property and potential conflicts of interest. Executive
acknowledges that the Company may amend any such policies and guidelines from
time to time, and that Executive remains at all times bound by their most
current versions.

4.4. Cooperation with Litigation. During and following the termination of
Executive’s employment with the Company (regardless of the reason for
Executive’s termination of employment with the Company and which party initiates
the termination of employment with the Company), Executive agrees to cooperate
with and make himself readily available to the Company, the Company’s Chief
Legal Officer (or equivalent position within the Company) and / or its advisers,
as the Company may reasonably request, to assist it in any matter regarding
Company and its subsidiaries and parent companies, including giving truthful
testimony in any litigation, potential litigation or any internal investigation
or administrative, regulatory, judicial or quasi-judicial proceedings involving
the Company over which Executive has knowledge, experience or information.
Executive acknowledges that this could involve, but is not limited to,
responding to or defending any regulatory or legal process, providing
information in relation to any such process, preparing witness statements and
giving evidence in person on behalf of the Company. The Company shall reimburse
any reasonable expenses incurred by Executive as a consequence of complying with
his obligations under this clause, provided that such expenses are approved in
advance by the Company.

4.5. Specific Performance. Executive acknowledges and agrees that Travelport’s
remedies at law for a breach or threatened breach of any of the provisions of
this Section 4 would be inadequate and Travelport would suffer irreparable
damages as a result of such breach or threatened breach. In recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, Travelport, without posting any bond, shall
be entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. Without limiting the
generality of the foregoing, neither party shall oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this Section 4.

4.6. Survival. The provisions of this Section 4 shall survive the termination of
Executive’s employment for any reason. The provisions of this Section 4 are in
addition to any other restrictions set forth in any other long-term incentive
program award agreement or letter, employment agreement or contract; offer
letter; non-competition, non-solicitation, confidentiality, and/or intellectual
property agreement; Company policy, guideline or standard; or the protections
under applicable law.

 

9



--------------------------------------------------------------------------------

SECTION 5

MISCELLANEOUS

5.1. Tax Issues. THE ISSUANCE OF THE AWARD TO EXECUTIVE AND/OR THE DELIVERY OF
ANY SHARES PURSUANT TO THIS AGREEMENT INVOLVES COMPLEX AND SUBSTANTIAL TAX
CONSIDERATIONS. EXECUTIVE ACKNOWLEDGES THAT HE HAS CONSULTED HIS OWN TAX ADVISOR
WITH RESPECT TO THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT. THE COMPANY MAKES
NO WARRANTIES OR REPRESENTATIONS WHATSOEVER TO EXECUTIVE REGARDING THE TAX
CONSEQUENCES OF EXECUTIVE’S RECEIPT OF THE AWARD UNITS AND/OR ANY SHARES OR THIS
AGREEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE SHALL BE SOLELY
RESPONSIBLE FOR ANY TAXES ON THE AWARD AND ANY SHARES AND SHALL HOLD THE
COMPANY, ITS OFFICERS, DIRECTORS AND EMPLOYEES HARMLESS FROM ANY LIABILITY
ARISING FROM ANY TAXES INCURRED BY EXECUTIVE IN CONNECTION WITH THE AWARD OR ANY
SHARES.

5.2. Legal Entitlement. This Agreement Plan shall not form part of Executive’s
employment contract. The rights and obligations of Executive under the terms and
conditions of his office or employment with the Company are not affected by his
participation in the Award or any right he may have to participate in the Award
and nothing in this Agreement or in any instrument executed pursuant to it,
shall confer on any person any right to continue in office or employment. Any
person who ceases to be an officer or employee with the Company as a result of
the termination of his employment for any reason and however the termination
occurs, whether lawfully or otherwise, shall not be entitled and shall be deemed
irrevocably to have waived any entitlement by way of damages for dismissal or by
way of compensation for loss of office or employment or otherwise to any sum,
damages or other benefits to compensate that person for the loss or alteration
of any rights, benefits or expectations in relation to any grant of the Award or
any instrument executed pursuant to it.

5.3. Employment of Executive. Executive acknowledges that he is employed by
Travelport or its Affiliates subject to the terms of his employment agreement
with Travelport or an applicable Affiliate (if any). Any change of Executive’s
duties as an employee of the Company shall not result in a modification of the
terms of this Agreement.

5.4. Calculation of Benefits. Neither the Award nor any shares delivered
pursuant to this Award shall be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company and shall not
affect any benefits, or contributions to benefits, under any other benefit plan
of any kind now or subsequently in effect under which the availability or amount
of benefits or contributions is related to level of compensation.

5.5. Setoff. Travelport’s obligation to pay Executive the amounts provided and
to make the arrangements provided hereunder shall be subject to set off,
counterclaim or recoupment of amounts owed by such Executive (or any Affiliate
of such Executive (or any of his relatives) that are controlled by such
Executive (or any of his relatives)) to Travelport or its Affiliates.

 

10



--------------------------------------------------------------------------------

5.6. Remedies.

(a) The rights and remedies provided by this Agreement are cumulative and the
use of any one right or remedy by any party shall not preclude or waive its
right to use any or all other remedies. These rights and remedies are given in
addition to any other rights the parties may have at law or in equity.

(b) Except where a time period is otherwise specified, no delay on the part of
any party in the exercise of any right, power, privilege or remedy hereunder
shall operate as a waiver thereof, nor shall any exercise or partial exercise of
any such right, power, privilege or remedy preclude any further exercise thereof
or the exercise of any right, power, privilege or remedy.

5.7. Waivers and Amendments. The respective rights and obligations of Travelport
and Executive under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) in writing by such respective party.
This Agreement may be amended only with the written consent of a duly authorised
representative of Travelport and Executive.

5.8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia.

5.9. CONSENT TO JURISDICTION.

(a) EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
THE FEDERAL COURT LOCATED IN ATLANTA, GEORGIA OR, IF REQUIRED, THE APPROPRIATE
GEORGIA STATE OR SUPERIOR COURT, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO
WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION,
ANY PROCEEDING RELATING TO ANCILLARY MEASURES IN AID OF ARBITRATION, PROVISIONAL
REMEDIES AND INTERIM RELIEF, OR ANY PROCEEDING TO ENFORCE ANY ARBITRAL DECISION
OR AWARD. EACH PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY
SUIT, ACTION OR OTHER PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN
THE COURTS DESCRIBED ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO
RESOLVE ANY DISPUTE OTHER THAN AS SET FORTH IN THIS SECTION 5.9 OR TO CHALLENGE
OR SET ASIDE ANY DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE
PROVISIONS HEREOF.

(b) EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT
MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH
FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE PARTIES CONSENTS TO THE
SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN WHICH NOTICES MAY BE
DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 5.13 OF THIS AGREEMENT.

5.10. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

11



--------------------------------------------------------------------------------

5.11. Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

5.12. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement of the parties with regard to the Award and
supersedes in their entirety all other prior agreements, whether oral or
written, with respect thereto, except as provided herein. This Agreement
supersedes all prior agreements and understandings (including verbal agreements)
between Executive and the Company regarding the Award or any similar award in
2012 or 2013.

5.13. Notices. All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered or sent by facsimile machine (with a confirmation copy sent
by one of the other methods authorized in this Section 5.13), reputable
commercial overnight delivery service (including Federal Express) , as set forth
below:

If to Travelport or the Company, addressed to:

Travelport Limited

c/o Legal Department

300 Galleria Parkway

Atlanta, Georgia 30339

USA

Attention: Eric J. Bock, Executive Vice President, Chief Legal Officer and Chief
Administrative Officer

Fax: (770) 563-7878

If to Executive, to the address set forth on the signature page of this
Agreement or at the current address listed in Travelport’s records.

Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof as aforesaid. Each party, by notice duly given in accordance
therewith, may specify a different address for the giving of any notice
hereunder.

5.14. No Third Party Beneficiaries. There are no third party beneficiaries of
this Agreement.

5.15. Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.

 

12



--------------------------------------------------------------------------------

(a) In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

(b) The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

(c) The use of any gender in this Agreement shall be deemed to include the other
genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.

(d) This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.

(e) Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile transmission shall be deemed to
constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.

IN WITNESS WHEREOF, Travelport and Executive have executed this Agreement as of
the day and year first written above.

 

COMPANY: Travelport Limited By:   Signature:  

 

  Name:   Title: EXECUTIVE: Signature:  

 

    Address:   Telephone No.  

 

Fax No.  

 

Grant Date Value:        

 

13